      Case: 1:18-cv-06792 Document #: 1 Filed: 10/09/18 Page 1 of 4 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 FRIEDA ZIEDEL, individually and on behalf of a             )
 class of similarly situated individuals,                   )
                                                            )
                    Plaintiff,                              )
                                                            )
          v.                                                )
                                                            )           Case No.: __________
 NATIONAL GAS & ELECTRIC, LLC, a Texas                      )
 limited liability company,                                 )
                    Defendant.


                                 DEFENDANT’S NOTICE OF REMOVAL

         Defendant National Gas & Electric, LLC (“Defendant”), by and through the undersigned

counsel, hereby removes Case No. 2018-CH-11115, Frieda Ziedel vs. National Gas & Electric,

LLC, an action pending in the Circuit Court of Cook County, Illinois, County Department,

Chancery Division (“State Court Action”), to the United States District Court for the Northern

District of Illinois, Eastern Division. Defendant removes the State Court Action under 28 U.S.C.

§§ 1331, 1441, and 1446, on the factual and legal grounds discussed below.

I.       Background

               1. On August 31, 2018, Plaintiff Frieda Ziedel (“Plaintiff”) filed a putative class action

complaint against Defendant in the Circuit Court of Cook County, Illinois, County Department,

Chancery Division, entitled Frieda Ziedel vs. National Gas & Electric, LLC, Case No. 2018-CH-

11115.

               2. Defendant was served with a copy of the Summons and Complaint on or about

September 7, 2018. (Exhibit A).




                                                     1
       Case: 1:18-cv-06792 Document #: 1 Filed: 10/09/18 Page 2 of 4 PageID #:2



           3. Plaintiff alleges that Defendant “made unsolicited and unauthorized telephone calls

advertising its energy services using an automatic telephone dialing system[.]” (Exhibit A at ¶

25). Plaintiff’s Complaint contains only one count—an alleged violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (Exhibit A at ¶ 28 (“Defendant has, therefore,

violated the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii).”)).

           4. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331,

as the claim contained in the Complaint arises under the Constitution, laws, or treaties of the United

States. Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012).

II.    Venue

           5.   The State Court Action is being removed from the Circuit Court of Cook County,

Illinois, County Department, Chancery Division, which is within the Northern District of Illinois,

Eastern Division.

III.   Procedure for Removal

           6.   Defendants were served with the Summons and Complaint on September 7, 2018.

(See Exhibit A.) This Notice of Removal is timely because it is being filed within 30 days of

Defendant’s receipt of the Summons and Complaint, and within one year of the commencement

of this action. 28 U.S.C. § 1446(b)-(c); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526

U.S. 344, 354 (1999) (explaining that the time for filing a notice of removal does not run until a

party has been served with the summons and complaint under the applicable state law).

           7. Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide written notice

of removal of this action to Plaintiff, and will promptly file a copy of this Notice of Removal with

the Clerk of the Circuit Court of Cook County, Illinois.

           8. A copy of all process, pleadings, and orders served upon Defendant, is attached

hereto as Exhibit A in accordance with 28 USC § 1446(a).


                                                  2
      Case: 1:18-cv-06792 Document #: 1 Filed: 10/09/18 Page 3 of 4 PageID #:3



           9.   For all of the foregoing reasons, this Court has original jurisdiction over this

lawsuit pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 and removal is proper.

       WHEREFORE, Defendant respectfully request that the above action now pending in the

Circuit Court of Cook County, Illinois, County Department, Chancery Division, Case No. 2018-

CH-11115, be removed to the United States District Court for the Northern District of Illinois.


 Dated: October 9, 2018                        Respectfully Submitted,

                                               /s/ William J. Kraus
                                               William J. Kraus
                                               william.kraus@morganlewis.com
                                               Morgan, Lewis & Bockius LLP
                                               77 West Wacker, Suite 500
                                               Chicago, IL 60601
                                               (312) 324-1000

                                               Michelle D. Pector
                                               michelle.pector@morganlewis.com
                                               Jared Wilkerson
                                               jared.wilkerson@morganlewis.com
                                               Morgan, Lewis & Bockius LLP
                                               1000 Louisiana, Suite 4000
                                               Houston, TX 77002
                                               (713) 890-5455
                                               Pro Hac Vice Forthcoming

                                               Ezra D. Church
                                               ezra.church@morganlewis.com
                                               Morgan, Lewis & Bockius LLP
                                               1701 Market Street
                                               Philadelphia, PA 19103
                                               (215) 963-5000
                                               Pro Hac Vice Forthcoming

                                               Attorneys for Defendant National Gas &
                                               Electric, LLC




                                                3
      Case: 1:18-cv-06792 Document #: 1 Filed: 10/09/18 Page 4 of 4 PageID #:4



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, the foregoing was filed with the Clerk of the Court

using the CM/ECF system and served upon the following by United States Mail, postage prepaid

and via electronic mail:

                                    William P.N. Kingston
                                      McGuire Law, P.C.
                                  55 W. Wacker Drive, 9th Fl.
                                      Chicago, IL 60601
                                    wkingston@mcgpc.com

                               Attorney for Plaintiff Frieda Ziedel




                                                             /s/ William J. Kraus
                                                             William J. Kraus




                                                4
